Citation Nr: 1315627	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  09-38 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active duty service from October 1978 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in pertinent part, denied reopening of service connection for a back disorder.  The Board has not only reviewed the Veteran's physical claims file, but also the file on Virtual VA, to ensure a total review of the available evidence. 

The Board notes that, pursuant to his request in his September 2009 substantive appeal, the Veteran requested a hearing before the Board; however, in October 2009, the Veteran withdrew the Board hearing request.  As such, the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d), (e) (2012). 

The issue of entitlement to service connection for depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A February 1999 rating decision denied service connection for a back disorder on the basis that there was no evidence of record showing that the Veteran's current back disorder was related to service.  

2.  No additional evidence which raises a reasonable possibility of substantiating the claim for service connection of a back disorder has been received since February 1999.  


CONCLUSIONS OF LAW

1.  The February 1999 rating decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has not been received to reopen service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

The Veteran was provided notice in July 2007 regarding the date (in March 1999)  and bases of the previous denial of the claim for service connection for a back disorder (no relationship of current back disability to service low back strain).  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claim; therefore, the July 2007 letter provided the new and material evidence notice required by the Kent decision.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of private and VA post-service treatment, as well as the Veteran's own statements in support of his claim.  The Veteran was examined by VA in connection with his back disorder claim in 2009.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue before the Board; the examination report contains all the relevant findings, including history of injury and symptoms, clinical examination finding, diagnosis, and an etiology opinion for the disability found.  With regard to the petition to reopen service connection for a back disorder, the June 2009 VA examiner offered an opinion as to etiology of the diagnosed disability, and supported the opinion with a rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

In addition, the Veteran has not alleged that the examination is inadequate to decide the current claim, so it is presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria to Reopen Service Connection for a Back Disorder

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  

Under the applicable version of 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis of Reopening Service Connection for a Back Disorder

The Veteran's claim for service connection for a back disorder was denied in a February 1999 rating decision on the basis that there was no evidence indicating that the Veteran's current back disorder was causally or etiologically related to his military service.  The RO acknowledged that the Veteran was treated for complaints of a low back strain during service, from October 1978 through August 1981, and that he reported a history of recurrent back pain at his September 1981 separation examination, but that his service separation examination was normal.  The RO also found that there was no evidence that the Veteran had treatment for a back disorder after his service until 1997, and also noted that that the Veteran's private treatment records from Willis Knighton Community Health Center and Schumpert Medical Center indicated that the Veteran had an on-the-job lifting injury after service in 1996.  The diagnosis according to those private records was L4-5 disc herniation, and a January 1998 VA examination report showed a diagnosis of status-post discectomy with residual pain, neuropathy, and degenerative disc disease.  The RO also considered statements dated January 1999 from the Veteran's friends, asserting that the Veteran had complaints related to his back for many years.  

The Veteran was notified of the February 1999 decision via a letter dated in March 1999.  He did not submit a notice of disagreement, and no evidence was received within the year following that letter such that the provisions of 38 C.F.R. § 3.156(b) would apply; therefore, the February 1999 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In June 2007, the Veteran filed an application to reopen service connection for a back disorder.  Generally, it is appropriate for the Board to consider the claim as a request to reopen the previously denied claim rather than an original claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).  

Since the RO's February 1999 decision, the Veteran has submitted additional evidence in support of his petition to reopen.  In several statements, the Veteran asserts that his back disorder is related to his service, as he was treated for his back in service.  Likewise, statements from the Veteran and his co-workers, dated in July 2007, reiterate the Veteran's complaints of ongoing back pain.  The Veteran was provided a VA examination in June 2009, and a February 2012 statement from the Veteran's treating provider at VA was submitted.

The medical evidence added to the record since February 1999 is new because it had not previously been submitted; however, it is not material because the evidence could not reasonably substantiate the claim were it to be reopened as the evidence does not have any tendency to relate the current back disorder to service.  To the contrary, the June 2009 VA examination report indicates that the Veteran's current back disorder is related to his post-service, work-related injury in 1996; the VA examiner noted that the Veteran's in-service treatment was for a back strain, with repeated normal clinical evaluation, and the Veteran has been diagnosed with degenerative disc disease, status-post discectomy, consistent with his intervening work-related injury.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).

A February 2012 letter from the Veteran's treating provider indicates that the Veteran is treated for chronic back pain, which the Veteran asserts is related to service, but otherwise contains no information relevant to the claim.  Thus, the evidence of record does not demonstrate that the Veteran's current back disorder is causally or etiologically related to his military service, or the events therein.   

The Veteran's statements reiterate his previous contentions made for service connection and, thus, constitute cumulative evidence.  The Veteran's current claim involving a back disorder is grounded upon the same factual bases as his prior claim, which was previously denied by the RO in a February 1999 decision.  The Board has considered the Veteran's statements asserting a nexus between his service and his back disorder on the basis that he was treated for complaints of back pain in service; however, lay assertions of medical status do not constitute competent evidence for these purposes.  While the Veteran is competent to report experiencing back pain while in service or at any time, he is not competent to diagnosis a current disability related to such complaints.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  As such, the Veteran's own statements concerning his claim are cumulative of those that were before the RO in February 1999.  

In conclusion, the additional evidence received since the March 1999 rating decision, considered in conjunction with the record as a whole, does not raise a reasonable possibility of substantiating the claim for service connection for a back disorder.  In short, the treatment records and statements are essentially redundant of evidence of record at the February 1999 rating decision, and do not have any tendency to show that the Veteran's current back disorder is related to his service, nor do these records otherwise verify the circumstances of his service.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996).  Additionally, some of the evidence additional evidence even tends to weigh against a finding of nexus of current back disability to service, so does not constitute new and material evidence.  See Villalobos, 3 Vet. App. 450.  

For these reasons, the Board finds that new and material evidence to reopen service connection for a back disorder has not been received subsequent to the last final RO decision in February 1999 (that was issued in March 1999).  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As such, the Veteran's claim is not reopened.


ORDER

The appeal to reopen service connection for a back disorder is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


